Citation Nr: 0730576	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  01-06 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for decreased visual 
acuity of the right eye.

2.  Evaluation of corneal scar of the left eye with decreased 
visual acuity, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
September 1972.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C.  The RO denied service 
connection for decreased visual acuity of the right eye and 
granted service connection for a corneal scar of the left eye 
with decreased visual acuity, assigning a 10 percent 
evaluation.

In a March 2002 decision, the Board denied the veteran's 
claim of entitlement to service connection for decreased 
visual acuity of the right eye and denied an increased 
evaluation for a corneal scar of the left eye with decreased 
visual acuity.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  The Court 
issued an Order in September 2003, vacating the Board's March 
2002 decision and remanding the case for action consistent 
with the Order.

The Board remanded the case in July 2004 and October 2005.  
The case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  Decreased visual acuity in the right eye was not manifest 
in service and is unrelated to service; it is not 
attributable to an identified disease or injury.

2.  Decreased visual acuity in the right eye is not related 
to a service-connected disease or injury.

3.  The veteran's best correction by glasses in his left eye 
is not worse than 20/100; his right eye is not service 
connected; blindness is not demonstrated. 


CONCLUSIONS OF LAW

1.  Decreased visual acuity of the right eye was not incurred 
or aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303 (2007).

2.  Decreased visual acuity of the right eye is not 
proximately due to or the result of the veteran's service-
connected corneal scar of the left eye with decreased visual 
acuity.  38 C.F.R. § 3.310 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for corneal scar of the left eye with decreased visual acuity 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.383, 4.7, 4.75, 4.84, 4.84a Diagnostic Code 6079 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claims were received in 
May 2000, prior to the enactment of the VCAA.  

A July 2000 letter discussed the evidence necessary to 
support a claim of entitlement to service connection.  The 
veteran was told that VA would request his service medical 
records and records of treatment by any VA facility 
identified.  The letter listed the outstanding information 
and evidence.

A December 2000 letter requested additional information.  

A December 2003 letter to the veteran's attorney advised him 
of the procedures involved in submitting additional evidence.  

A November 2004 letter told the veteran that additional 
evidence was needed.  The evidence of record was listed.  The 
veteran was advised of VA's responsibility to obtain certain 
types of evidence, and that it would make reasonable efforts 
to obtain other types of evidence.  

A letter dated in December 2005 asked the veteran for 
additional information and evidence.  He was told that VA 
would make reasonable efforts to help him obtain evidence 
necessary to support his claim.  He was told that it remained 
his responsibility to support his claim with appropriate 
evidence.  

A March 2006 letter explained the evidence and information 
necessary to support the veteran's claims, and listed the 
evidence of record.  The veteran was told how VA would assist 
him in obtaining evidence.  

In November 2006 the veteran was told how VA establishes 
disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  The veteran was afforded the 
opportunity to testify before a hearing officer at the RO.  
The veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Factual Background

The veteran's service medical records reveal that he received 
treatment for left eye photophobia in September 1969.  No 
foreign body was seen.  The diagnosis was possible corneal 
abrasion.  There may have been a scar or an ulcer.  The next 
day he had no photophobia and no complaints.  An October 1971 
service medical record reveals treatment for a left upper eye 
lid problem.  On service discharge examination in September 
1972, the veteran's eyes were normal and his uncorrected near 
and distant visual acuity was 20/20 left and 20/20 right.  
His fields of vision were normal, as were intraocular 
tensions.  He denied significant medical history.

In his May 2000 claim, the veteran claimed that aircraft 
cleaning fluid was accidentally spilled into his eyes while 
he was cleaning pavement at an air base in Germany.

A July 2000 private medical record indicates that the veteran 
reported getting aircraft cleaner in his eyes in the Air 
Force, and that he had "messed up eyes". Clinically, the 
veteran had a left eye scar.  His left eye corrected visual 
acuity was 20/40 and his right eye corrected visual acuity 
was 20/25.  His effort was noted to be poor.

A VA ophthalmology examination was conducted in January 2001.  
The veteran reported that aircraft cleaner had spilled into 
his eyes in 1969.  The ophthalmologist indicated that the 
claims folder contained evidence of a corneal abrasion in the 
left eye in 1969.  The veteran stated that his distant vision 
and reading vision were okay with prescription lenses.  He 
denied flashes, floaters, diplopia, and pain.  Clinically, 
his vision at distance with prescription lenses and dilation 
was 20/70 in the left eye and 20/50 in the right eye.  The 
ophthalmologist stated that the etiology of the decreased 
vision in the veteran's right eye was unknown.  Distant 
vision with correction was 20/100 in each eye with correction 
only.

During the hearing which was held before the undersigned at 
the Board in November 2001, the veteran stated that his left 
eye required regular rest, and that his right eye had to 
overcompensate for the left eye.  He testified that his left 
eye flared up and got red on occasion.  He identified 
treatment in August 2000 or August 2001.  The veteran was 
provided an opportunity to submit additional medical evidence 
within 30 days, including records of the claimed treatment 
and including any reports from a professional indicating that 
he had residuals of a splash in the right eye or a right eye 
problem due to overcompensating with it for the left eye.

In February 2002, the veteran December 2001 letter from 
A.J.R.  The author stated that he and the veteran had been 
stationed in Germany together, and that the veteran had 
complained about his eye.  He indicated that he did not know 
the details of the veteran's injury.

The veteran also submitted an August 2001 private medical 
record, which indicates that he woke up four days beforehand 
with his left eye closed shut and slightly swollen, and with 
a slight foreign body sensation.  Clinically, his visual 
acuity was 20/30 in the right eye and 20/40 in the left eye.  
His left eye had a scar.  The diagnoses were resolving 
infection of the left eye, and that the left eye looked fine 
except for the old scar.  The provider noted that it was a 
very difficult examination.

An additional VA examination was carried out in December 
2004.  The veteran reported that aircraft cleaner had been 
spilled into his eyes in 1969.  The examiner noted that 
review of the claims file revealed a corneal abrasion to the 
left eye in 1969.  Clinically, his vision at distance with 
prescription lenses was 20/70 in the left eye and 20/60 in 
the right eye.  Slit lamp biomicroscopy revealed a small 
central scar and evidence of a penetrating wound to the 
cornea in the left eye.  The right eye was within normal 
limits.  Visual fields were full bilaterally.  The examiner 
indicated that the penetrating corneal scar and decreased 
vision was related to the injury in service.  He noted that 
the veteran's vision was noted to be 20/20 in 1968, during 
service.  He stated that the etiology of the decreased vision 
in the right eye was unknown.

On VA examination in January 2006, the veteran's history was 
reviewed.  He was examined by the VA examiner who had 
previously examined him in January 2001 and December 2004.  
The veteran reported dull pain five or six times per week for 
periods of a few minutes, and noted that it did not cause any 
problem with functioning.  The examiner indicated that it was 
impossible to state whether or not the veteran's decreased 
visual acuity in the right eye was related to any incident or 
injury during service.

The veteran was afforded an additional VA examination in June 
2006.  He reported some discomfort.  Clinically, his vision 
at distance with prescription lenses was 20/100 in the left 
eye and 20/80 in the right eye.  The examiner concluded that 
it was impossible to state whether or not the veteran's right 
eye disability was etiologically related to any incident or 
injury during military service and that any other comment 
would require speculation.  He also stated that it was less 
likely than not that the right eye impairment was related to 
the left eye corneal abrasion.  

	Service Connection

Initially, the Board observes that the veteran has not 
contended that his claimed right eye disability was incurred 
in combat.  Thus, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not applicable.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2006).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:  
  
(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Having carefully reviewed the evidence pertaining to this 
claim, the Board has concluded that service connection for 
decreased visual acuity in the right eye is not warranted.  
In this regard, the Board observes that the veteran had no 
right eye disease or injury in service according to the 
service medical records, and his right eye was normal and his 
right eye visual acuity was 20/20 on service discharge 
examination in September 1972.  The veteran's right eye 
visual acuity has varied, and the VA ophthalmologist in 
January 2001 stated that the etiology of the decreased visual 
acuity was unknown.  The same VA examiner has indicated that 
it is impossible to state whether the decreased visual acuity 
of the right eye is related to any incident or injury during 
service.  He has additionally stated that it is less likely 
than not that the right eye impairment is related to the left 
eye corneal abrasion.  In sum, there is no medical evidence 
of record showing that the claimed right eye disability is 
due to in-service disease or injury or that there is any 
relationship to his service-connected corneal scar of the 
left eye with decreased visual acuity.  

The Board notes that the veteran was given an opportunity, 
during the course of his claim, to submit evidence to support 
it, and that there is no competent medical evidence of record 
indicating that his right eye decreased acuity is either due 
to 
in-service disease or injury or proximately due to or the 
result of his service-connected corneal scar of the left eye 
with decreased visual acuity.  A VA ophthalmology examiner 
has indicated that it is of unknown etiology, and that it is 
less likely than not that the right eye impairment is related 
to the left eye corneal abrasion in 1969.  The same examiner 
has indicated that to comment further would require 
speculation.  

The Board has considered the veteran's allegations and 
testimony that his claimed right eye disability is due to 
being splashed in the eye with a chemical in service.  
However, he is a layperson, and his opinion on this matter, 
which requires medical expertise, is not competent.  In this 
regard, the Board notes that the veteran, as a layperson, is 
not competent to render an opinion concerning questions of 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The preponderance of the evidence 
establishes that the veteran's decreased visual acuity of the 
right eye is unrelated to service, or to a service-connected 
disease or injury.  

The veteran is competent to report that he was splashed in 
the eye during service.  However, there is no competent 
evidence that his decrease in visual acuity has any 
relationship to incidents in service or his service connected 
left eye disability.  More specifically, no medical examiner 
has attributed the decrease in visual acuity of the right eye 
to any disease or injury at all.  In fact, the etiology of 
the claimed decreased vision of the right eye is not known.  
In the absence of an identified disease or injury, service 
connection may not be granted.  See Sanchez-Benitez v. West, 
259 F.3d 1356 (Fed. Cir. 2001).  As discussed above, the 
medical evidence demonstrates that the veteran's claimed 
right eye disability is not related to his left eye 
disability or to any other incident of his service.  

Lastly, there is a lay statement from AR.  The informant 
remembered the veteran complaining about his "eye" during 
service, but he did not know the details of the injury.  The 
statement is not material.  The document does not address the 
left eye or the right eye and provides no detail, other than 
the veteran's complaint.

The record is otherwise silent with respect to any probative 
evidence supporting a relationship between the claimed 
disability and service or to a service-connected disease or 
injury.  The veteran's assertions of a link are not 
persuasive.  Further, the Board is presented with normal 
service records and a remarkable lack of credible evidence of 
pathology or treatment in proximity to service or within 
decades of separation.  The Board finds the negative and 
silent record to be far more probative than the veteran's 
remote, unsupported assertions.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Accordingly, the veteran's 
claim of entitlement to service connection must be denied.

	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed and a uniform evaluation is warranted.

Visual acuity is rated based on best distant vision 
obtainable after best correction by glasses, except in cases 
of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75 (2006).

Evaluations of defective vision range from ten percent to 100 
percent based on impairment of central visual acuity or 
anatomical loss of one eye or both eyes under the provisions 
of Diagnostic Codes 6061 to 6079.  When service connection is 
in effect for only one eye, the non-service-connected eye is 
considered to have vision of 20/40 or better.  Only when a 
veteran has blindness in one eye which is service-connected 
and nonservice-connected blindness in the other eye, will the 
rating be evaluated as if both disabilities were service-
connected.  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383.  Absent 
total blindness, visual acuity in the nonservice-connected 
eye is considered to be normal irrespective of any vision 
disability in that eye.  Id.; see Villano v. Brown, 10 Vet. 
App. 248, 250 (1997); see also Boyer v. West, 11 Vet. App. 
477 (1998), aff'd, 12 Vet. App. 142 (1999); VAOPGCPREC 32-97; 
62 Fed. Reg. 63605 (1997).

Under Diagnostic Code 6079, which relates to visual acuity, a 
10 percent rating contemplates visual acuity rating from 
20/50 to 20/100 in the service-connected eye.  For visual 
acuity in the service-connected eye of 20/200 or 15/200, a 20 
percent rating is warranted under Diagnostic Code 6077.  
Visual acuity of 10/200 or worse in the service-connected eye 
warrants a 30 percent rating. Diagnostic Codes 6074, 6077.

The veteran is currently in receipt of a 10 percent 
evaluation pursuant to Diagnostic Code 6079.  The Board 
concludes that a higher evaluation is not warranted.  The 
veteran's most recent VA examination revealed distance visual 
acuity of the left eye with prescription as 20/100.  This 
examination constitutes the most severe visual impairment for 
the left eye noted in the record.  As discussed above, the 
veteran's claimed right eye disability is not subject to 
service connection.  As such, it is considered to have visual 
acuity of 20/40 or greater.  Application of such values to 
the diagnostic criteria results in a 10 percent evaluation.  

The Board notes that the veteran is competent to report that 
his left eye disability is worse.  However, the more 
probative evidence consists of that prepared by neutral 
skilled professionals, and such evidence indicates that at 
worst, visual acuity in the veteran's left eye has been 
measured as 20/100.  Application of that result to the 
diagnostic criteria results in the current 10 percent 
evaluation.  

The Board has considered the potential applicability of 
Diagnostic Code 6009.  The veteran asserts that he has pain, 
and it has been argued before the Court that this Diagnostic 
Code is applicable.  However, the veteran does not have one 
of the enunciated diseases or injuries listed in Diagnostic 
Codes 6000 through 6009.  More importantly, there is no 
credible evidence of "active pathology."  Rather, there is 
a healed scar.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Accordingly, the veteran's 
claim for a higher rating must be denied.


ORDER

Entitlement to service connection for decreased visual acuity 
of the right eye is denied.

Entitlement to an evaluation in excess of 10 percent for a 
corneal scar of the left eye with decreased visual acuity is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


